DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1, 72, 74, 79, 81, 83, 88, 91-97 are currently pending. 
Priority:  This application is a CON of PCT/US2020/066798 (12/23/2020)
PCT/US2020/066798 has PRO 62/952,695 (12/23/2019).
Election/Restrictions
Applicant previously elected the species of ER degrader compound 160b and CDK inhibitor palbociclib:
ERD: 
    PNG
    media_image1.png
    148
    346
    media_image1.png
    Greyscale


CDKi: 
    PNG
    media_image2.png
    249
    475
    media_image2.png
    Greyscale


determined to read on claims: 1, 72, 74, 79, 81, 91, 94-97.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Double Patenting
Claims 1, 72, 74, 79, 81, 91, 94-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10696659 in view of Wang et al. (WO 2020142227, EFD 2019-01-03) and Spring et al. (Discovery Medicine, January 2016, 21:113, p. 65-74). 
The patent claims the instant elected species (160b) with the following structure in claim 17:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

for use in methods of treating cancer including breast cancer (claims 28-30).  The patent also teaches the methods of treatment are performed in combination with other therapeutic agents including anti-cancer agents (cols 327-329).  Thus, the patent differs from the instant elected species by specifying a second therapeutic agent of palbociclib.  
Wang teaches a structurally similar bifunctional compound, with the same functional components, with the structure A-L-B, where A is an estrogen receptor modulator (4-hydroxytamoxifen): 

    PNG
    media_image4.png
    279
    170
    media_image4.png
    Greyscale

L is a linker, and B is the E3 ligase ligand:

    PNG
    media_image5.png
    113
    207
    media_image5.png
    Greyscale
 (claims 1),
for use in treating breast cancer (claim 12) and with a second anticancer agent including palbociclib (claim 14).  Wang’s teaching is to a class of compounds that are structurally similar to that of the patent’s including the ER receptor modulator and the E3 ligase ligand which perform the same function in both the patent and in Wang – thereby providing an expectation that the teaching of Wang would be highly relevant to the patent’s compound 160b.  Based on the combined teaching of the patent and Wang, one of ordinary skill in the art would consider utilizing Wang’s specified palbociclib as the second therapeutic anticancer agent, particularly in view of the reported success of palbociclib in combination therapies such as taught by Spring (p. 70, Table 3: combination breast cancer treatment with agents including tamoxifen and palbociclib).  One of ordinary skill in the art would consider the patent’s estrogen degrader (title abstract) compound of 160b from the patent’s claim 17 for treating breast cancer based at least on the patent’s claims 28-30.  In addition, in the patent’s specification supporting the utility of the claims, the patent teaches combinations with anticancer agents (cols 327-329) which one of ordinary skill in the art would look to other combinations of estrogen degraders with a second anticancer agent such as palbociclib taught by Wang (claim 14).  One of ordinary skill in the art would have a further expectation of success in the combination based on the teaching of Spring where palbociclib was successful in estrogen receptor-positive breast cancer models and in clinical trials (abstract, p. 72-73).  Thus, the claims are rejected as obvious.
Response to remarks
	Applicant argues that while the Fan ‘659, ‘770, and ‘178 patents disclose the elected species ER degrader, the cited patents do not teach or suggests the specific CDK inhibitors and nothing in Wang or Spring cures the deficiency.  This is not persuasive because the patent suggests a combination with a second anticancer agent including a “synergistic” therapeutic combination (i.e. Fan ‘659 col 328, line 30) which would have motivated one of ordinary skill in the art to consider the structural and functionally related combination of Wang where the ER degraded is combined with a genus including palbociclib, ribociclib, and abemaciclib (Wang claim 14).  Although Wang teaches other second anticancer agents, one of ordinary skill in the art would have been further motivated to select palbociclib based on the teaching of successful combinations disclosed by Spring including in ER+ breast cancer (Spring Abstract: “The highly selective oral CDK 4/6 inhibitors palbociclib (PD0332991), ribociclib (LEE011), and abemaciclib (LY2835219) are able to inhibit the proliferation of Rb-positive tumor cells and have demonstrated dose-dependent growth inhibition in estrogen receptor-positive (ER+) breast cancer models. … Phase II-III studies of these agents, in combination with endocrine therapy, are also underway in early breast cancer”; p. 72-73: “CDK 4/6 inhibitors have demonstrated promising antitumor activity, and ongoing studies are exploring the combination of these agents with existing endocrine treatments” clinically).  Furthermore, one of ordinary skill in the art would have reasonably considered combinations of known agents shown to have clinical efficacy individually and particularly in view of the teaching of all of the art regarding success in combination.  
	Applicant also argues that the claims invention provides a surprising synergistic antitumor activity as disclosed in the instant application and supported by the 1st and 2nd HE declaration.  The Examiner has fully considered the HE declarations and not found it persuasive as detailed below.  
	He states at “6”-“7” that “the general expectation in the art is that combination therapies may display additive effects, not synergistic effects” and “Without any specific data on these combinations, I could not predict, and it would not be reasonable to expect, that the combination of such compounds would exhibit synergy”.  Based on this assertion, the Examiner concludes that the data in the application is not commensurate in scope with the alleged synergistic or unexpected result particularly considering that the only data in the application relates to two ER degrader compounds (160a/b are isomers) and two CDK inhibitors (palcociclib and abemaciclib) in vitro (Examples 1-4) and in vivo xenograft (Examples 5-7), and not the full scope of the claims.  
	Applicant also argues that the instantly claimed combination provides a synergism that was not predicted by the prior art and points to the HE declaration and Fig. 7:

    PNG
    media_image6.png
    388
    381
    media_image6.png
    Greyscale

as well as Examples 1, 2, and 5 (relating to compound 160a, and corresponding to Figs. 1, 2, and 5).  Of the Examples, only 5 compares individual vs. combination with palbociclib:

    PNG
    media_image7.png
    421
    382
    media_image7.png
    Greyscale
.
However, as can be seen in the figures 7 and 5, at best the combination appears additive in Fig. 7 and just slightly greater than statistically significant in Fig. 5.  Thus, the specification does not clearly show how the combination provides a synergistic result that would have been unexpected.  Applicant’s argument supported by the HE declaration regarding the TGIs to indicate synergy is not persuasive because the analysis neglects the substantial margins of error in the data which would be estimated at most to a single significant digit (particularly due to the error bars on the “Vehicle”).  Therefore, the results presented in Tables 1-2 derived from the figures be comparing numbers within their respective statistical significance and an unambiguous conclusion could not be drawn absent detailed statistical analysis. 
In addition, the current claims are not commensurate in scope with the alleged synergism such that one of ordinary skill in the art would not have an expectation that the same alleged synergism would apply to the full scope of the claims.  The alleged demonstration for an unexpected result includes a scope of CDKi not tested and a scope of cancers not demonstrated – i.e. all experiments were performed on a “breast cancer cell line” which would not have been expected to be applicable to the full scope of cancers in the claims due to the difference mechanisms and factors involved in these cancers.  
Applicant also argues that the 2nd HE declaration supports the statistical significance of the alleged synergistic result based on the p-values comparing either Compound 160b or palbociclib alone vs. in combination with the annotated Figure 7:

    PNG
    media_image8.png
    554
    774
    media_image8.png
    Greyscale
.
The argument using this particular p-value is not persuasive as to statistical significance of synergism because the reported p-value appears to only conclude that there is a statistically significant difference between the measurement – i.e. they are not identical.  This does not rise to a statistically significant demonstration of synergy or an unexpected result.  The declaration refers to a Bliss Independence calculation and provides some associated results, however, the relevant p-value would be regarding the Bliss Independence measurement or some other metric comparing additive versus synergistic hypotheses.  For example, as detailed in articles such as 
Demidenko et al. (“Statistical determination of synergy based on Bliss definition of drugs independence” PLoS ONE 14(11): e0224137, 22 pages), particularly Figure 3.  
	None of Applicant’s arguments are persuasive and the rejection is maintained as amended.
Claims 1, 72, 74, 91, 94-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10800770 in view of Wang et al. (WO 2020142227, EFD 2019-01-03) and Spring et al. (Discovery Medicine, January 2016, 21:113, p. 65-74). 
The patent claims the species 86 with the following structure:

    PNG
    media_image9.png
    176
    375
    media_image9.png
    Greyscale

for use in methods of treating cancer including breast cancer (claims 18-22).  The patent also teaches the methods of treatment are performed in combination with other therapeutic agents including anti-cancer agents (cols 60-62).  Thus, the patent differs from the instant species by specifying a second therapeutic agent of palbociclib.  
Wang teaches a structurally similar bifunctional compound, with the same functional components, with the structure A-L-B, where A is an estrogen receptor modulator ([0118], claim 1), L is a linker, and B is the E3 ligase ligand:

    PNG
    media_image5.png
    113
    207
    media_image5.png
    Greyscale
 (claims 1),
for use in treating breast cancer (claim 12) and with a second anticancer agent including palbociclib (claim 14).  Wang’s teaching is to a class of compounds that are structurally similar to that of the patent’s including the ER receptor modulator and the E3 ligase ligand which perform the same function in both the patent and in Wang – thereby providing an expectation that the teaching of Wang would be highly relevant to the patent’s compound cited above.  Based on the combined teaching of the patent and Wang, one of ordinary skill in the art would consider utilizing Wang’s specified palbociclib as the second therapeutic anticancer agent, particularly in view of the reported success of palbociclib in combination therapies such as taught by Spring (p. 70, Table 3: combination breast cancer treatment with agents including tamoxifen and plbociclib).  One of ordinary skill in the art would consider the patent’s estrogen degrader (title abstract) compound for treating breast cancer based at least on the patent’s claims 28-30.  In addition, in the patent’s specification supporting the utility of the claims, the patent teaches combinations with anticancer agents (cols 60-62) which one of ordinary skill in the art would look to other combinations of estrogen degraders with a second anticancer agent such as palbociclib taught by Wang (claim 14).  One of ordinary skill in the art would have a further expectation of success in the combination based on the teaching of Spring where palbociclib was successful in estrogen receptor-positive breast cancer models and in clinical trials (abstract, p. 72-73).  Thus, the claims are rejected as obvious.
	Response
	Applicant does not separately address this rejection and is thus maintained for the reasons provided supra.

Claims 1, 72, 74, 91, 94-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over as filed claims 98-102, 114-117 of U.S. Patent No. 11261178 in view of Wang et al. (WO 2020142227, EFD 2019-01-03) and Spring et al. (Discovery Medicine, January 2016, 21:113, p. 65-74). 
The patent claims a process of making the instant species 86 with the following structure:

    PNG
    media_image9.png
    176
    375
    media_image9.png
    Greyscale

for use in methods of treating cancer including breast cancer (As filed Specification page 1, 6).  The patent also teaches the methods of treatment are performed in combination with other therapeutic agents including anti-cancer agents (Specification p. 41-43).  Thus, the patent differs from the instant species by specifying a second therapeutic agent of palbociclib.  
Wang teaches a structurally similar bifunctional compound, with the same functional components, with the structure A-L-B, where A is an estrogen receptor modulator ([0118], claim 1), L is a linker, and B is the E3 ligase ligand:

    PNG
    media_image5.png
    113
    207
    media_image5.png
    Greyscale
 (claims 1),
for use in treating breast cancer (claim 12) and with a second anticancer agent including palbociclib (claim 14).  Wang’s teaching is to a class of compounds that are structurally similar to that of the patent’s including the ER receptor modulator and the E3 ligase ligand which perform the same function in both the patent and in Wang – thereby providing an expectation that the teaching of Wang would be highly relevant to the patent’s compound cited above.  Based on the combined teaching of the patent and Wang, one of ordinary skill in the art would consider utilizing Wang’s specified palbociclib as the second therapeutic anticancer agent, particularly in view of the reported success of palbociclib in combination therapies such as taught by Spring (p. 70, Table 3: combination breast cancer treatment with agents including tamoxifen and plbociclib).  One of ordinary skill in the art would consider the patent’s estrogen degrader (title abstract) compound for treating breast cancer based at least on the patent’s claims 28-30.  In addition, in the patent’s specification supporting the utility of the claims, the patent teaches combinations with anticancer agents (cols 327-329) which one of ordinary skill in the art would look to other combinations of estrogen degraders with a second anticancer agent such as palbociclib taught by Wang (claim 14).  One of ordinary skill in the art would have a further expectation of success in the combination based on the teaching of Spring where palbociclib was successful in estrogen receptor-positive breast cancer models and in clinical trials (abstract, p. 72-73).  Thus, the claims are rejected as obvious.
	Response
	Applicant does not separately address this rejection and is thus maintained for the reasons provided supra.

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        July 27, 2022 03:16 pm